 506 'DECISIONSOF NATIONALLABOR RELATIONS BOARD4.Respondent has not engaged in conduct interferingwithits employees'freedomof choice in selecting their bargaining agent in the election conducted on January 31and February1, 1963.RECOMMENDED ORDERIt is recommended that the complaint in CaseNo. 13-CA-5455 be dismissed isits entirety and that the objections in Case No.13-RC-8923be overruled and thatthe results of the election be certified.MilkDrivers and Dairy Employees'Local 680, International`Brotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,Ind.andDurling Dairy Distributors.d/b/a Woolley's Dairy.CaseNo. 2d-CC-197. June 17, 1964SUPPLEMENTAL DECISION AND AMENDED ORDEROn, November 21, 1963, the Board issued a Decision and Order'finding that Respondent Union had engaged in consumer picketing atsecondary establishments.Relying onFruit & Vegetable Packers &Warehousemen, Local 760, et al. (Tree Fruits Labor Relations Com-mittee, Inc.)132 NLRB 1172, 1177, the Board concluded that Re-spondent had thereby violated Section 8(b) (4) (ii) (B) of the Act..On April 20, 1964, the Supreme Court rejected the Board's holding inthat case.N.L.R.B. v. Fruit dr Vegetable Packers & Warehousemen,.Local 760, 377 U.S.58.Upon reconsideration of this case in light of the Court's aforemen--tioned decision, we find that -Respondent Union did not violate the-Act as alleged and we shall dismiss the complaint.[The Board2 dismissedthe complaint.]1145 NLRB 165.2 Pursuant to the provisions of Section 3(b) of the National Labor RelationsAct, the-Board has delegated its powers in connection with this case to a three-member panel[Members Leedom, Fanning,and Brawn].147 NLRB No. 68.Ralston Purina CompanyandInternational Union,United Auto--mobile, Aerospace and Agricultural Implement Workers ofAmerica,AFL-CIOand its Local Union No.1119,United- Auto--mobile,Aerospace and Agricultural Implement Workers ofAmerica,AFL-CIO,Petitioner.Case -No. 25-RC-2542. June 17,..1964DECISION AND CERTIFICATION OF RESULTS OFELECTIONPursuant to a stipulation for certification upon consent election ex-ecuted on December 12, 1963, an election was conducted on January 3,.147 NLRB No. 65. RALSTON PURINA COMPANY5071964, under the direction and supervision of the Regional Director forthe Twenty-fifth Region, in the agreed-upon unit.At the conclusionof the election, the parties were furnished a tally of ballots whichshowed that of 34 eligible voters, 17 cast valid ballots for, and 17against., the Petitioner.Thereafter, the Petitioner filed timely objec-tions to conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, Series 8, asamended, the Regional Director conducted an investigation and onMarch 31, 1964, issued and duly served upon the parties his report onobjections in which he recommended that objection No. I be sustained,that the election be set aside and a new election directed, and that theremaining objections be overruled.The Employer filed timely ex-ceptions to the report.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct and it will effectuate the purposes of the Act to assert jurisdictionherein.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of the employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The following employees, as stipulated by the parties, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act :All production and maintenance employees of the Employerat its Richmond, Indiana, plant, including leadmen and truck-drivers, but excluding all office clerical employees, all plant cleri-cal employees, all professional employees, guards, and supervisorsas defined in the Act.5.The Board has considered the Petitioner's objections, the Re-gional Director's report, and the Employer's exceptions thereto, andmakes the following findings : 1In objection No. I the Petitioner alleges that, in certain lettersand charts sent to its employees, the Employer misquoted the wagesof other companies which it used as a basis of comparison with itsown wages. The Regional Director found that'the chart, when readtogether with the Employer's statements in the accompanying letter-that the employees of Divco and Johns-Manville would be "betteroff" and "receiving more money" working at Purina-clearly implied1The Regional Director recommended that objection No. II be overruled, and concludedthat other allegations of interference were without merit. In the absence of exceptions,his recommendationsas to these matters are adopted. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat all figures set forth in the chart reflected total earnings 2 ofemployees rather than straight hourly rates and that on such basisPurina employees were not receiving more money.The RegionalDirector, relying onHollywood Ceramios,3therefore found that theEmployer's chart and the letter materially misrepresented hourlyearnings at the two plants, and that such misrepresentation, made ata time when the Petitioner had no effective opportunity to reply priorto the election, may reasonably be expected to have had a significantimpact upon the election.We find merit in the Employer's exceptions.We believe that theRegional Director erred in attributing to the Employer's latter andchart more than can be reasonably read into them. Contrary to theRegional Director, we find that the Employer's letter and chart at-tempted to do no more than compare only "hourly rates." It referredto the hourly rates of its own employees and compared them withthe hourly rates of employees of other companies. - In the facts asset out by the Regional Director there was no basis whatever to assumethat the Employer was attempting to compare "hourly earnings" andthat therefore it misrepresented the total earnings of the other em-ployees by omitting reference to such items as overtime and shift pre-miums. 'Indeed, it must have been evident to the Employer's ownemployees that the Employer was not comparing hourly earningssince they had sufficient familiarity with the Employer's pay sched-ules to realize that the rates set forth in the Employer's chart did notreflect all of their own earnings since they did not include their ownovertime and shift premiums.'We find nothing inHollywood Ceramicsto alter our conclusion thatthere was no misrepresentation.For one thing, the Employer iden-tified the companies with whom the comparison was being made thusproviding employees with a further means of evaluating the inform. a:tion contained therein."For another, the statements made by theEmployer herein did not concern matters of which he could be pre-2The Employer,unlike the other companies selected for comparison, does not operate onan incentive pay system.Thus, according to the Regional Director, the vice of the impli-cation that the rates shown included such fringe factors as incentive,overtime, and shiftpremium earnings lies in the fact that it enabled the Employer to understate the averageearnings of Divco and Johns Manville by 42 or 43 cents on the incentive factor alone,and that the grossly disproportionate wage rates resulting therefrom could have influencedvoters.2Hollywood Ceramics Company, Inc.,140 NLRB 221.'In this connection,the Employer points out that it had previously mailed to its em-ployees a wage comparison involving five different companies, which was similarly basedon hourly rates, not, hourly earnings, without objection from the Petitioner, and that thereis noevidence to indicate that the employees had understood the figures stated to be any-thing but a comparison of basic hourly rates.Moreover, it is clear that had the Employermade a comparison of "hourly earnings," it still would have been justified 1n saying thatthe employees of Divco and Johns-Manville would be "receiving more money" working atPurina, for the hourly earnings of its employees,including overtime pay, would still havebeen in excess of that earned by the employees of the other companies.sHollywoodCeramics Company,Inc., supra,at 224,See alsoHook Drugs,Inc.,119NLRB 1502, 1505. GENERAL MOTORS CORPORATION, ETC.509sumed to have special knowledge.No such special knowledge existedhere.The source of the Employer's representation with respect to therates of the other companies came from the published contracts of theother companies, and indeed, the contracts were readily available tothe Petitioner for possible refutation of the Employer's claims sincethe contracts had been negotiated by UAW locals.Furthermore, we are of the opinion that the Petitioner had an effec-tive opportunity to reply.The letter and chart were distributed onDecember 31, 1963, and the election was not held until January 3,1964.Only 34 employees were involved in the election and all livedin the same small town. It would not have consumed much time forthe Petitioner to have communicated with each employee, if it seriouslybelieved that the Employer had materially misrepresented some matterof special significance in the preelection campaign, particularly as theUnion's president also maintained an address in the same town as the34 employees.Finally, we cannot view the Employer's statement asa material misrepresentation within the intent ofHollywood Ceramicseven if the campaign literature were susceptible of the interpretationplaced on it by the Regional Director, for it is clear that the employeesknew enough about the Employer's rates to have realized that no suchmeaning was intended.For the reasons hereinabove set forth we do not adopt the RegionalDirector's recommendation that objection No. I be sustained.Ac-cordingly, as we have overruled objection No. I, as no other objectionsof the Petitioner were sustained by the Regional Director, and as thetally of ballots shows that the Petitioner failed to receive a majorityof the votes cast, we shall certify the results of the election.[The Board certified that a majority of the valid ballots was notcast for International Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America., AFL-CIO, and its LocalUnion No. 1119, United Automobile, Aerospace and AgriculturalImplement Workers of America, AFL-CIO, and that this labor or-ganization is not the exclusive representative of the employees em-ployed by Ralston Purina Company, in the unit found appropriate.].General Motors Corporation(Buick-Oldsmobile-Pontiac Assem-bly Division)andEddie AdamsInternational Union, United Automobile, Aerospace and Agri-cultural Implement Workers of America,AFL-CIO [GeneralMotors Corporation]andEddie Adams.Cases Nos. 21-CA-5298and 21-013-2156.June 18, 1964DECISION AND ORDERUpon charges and amended charges duly filed by Eddie Adams, theGeneral Counsel of the National Labor Relations Board, by the Re-147 NLRB No. 59.